The state has moved to dismiss this appeal on two grounds: First, that this court is without jurisdiction to hear and determine the same, because it is not shown that notice of appeal was served upon the clerk of the district court and upon the county attorney; and, second, for want of prosecution, because no brief has been filed on the part of plaintiff in error. The motion is well taken on both grounds. No service of notice of appeal upon either the clerk of the district court or the county attorney is shown. Service of such notice is an indispensable prerequisite to the taking of an appeal, and where such notice is not given this court acquires no jurisdiction of the cause on appeal. Also the petition in error was filed in this court on May 18, 1908, and no brief has been filed in behalf of plaintiff in error to this day. The motion to dismiss will therefore be sustained. Appeal dismissed. *Page 732